The Surrogate.
The question to be determined is whether the disposition of decedent’s property by the last codicil was intended to be made on condition that his wife should not survive him, for if not, the codicil would appear to dispose of the entire property without recognition of the widow’s rights or claims. It seems to be my duty to consider the provisions of the will and codicils together.
The recitation in the last codicil, that he confirms his will and first codicil so far as the last is consistent therewith, seems to be entirely unmeaning, if he intended to make a complete disposition of his property by the last, except as to the appointment of an executor; and the gift of his wife’s shawl, wardrobe, and jewels, pursuant to her direction, seems to me to be entirely inconsistent with the idea that she should survive him. I am, therefore, of the opinion, that the last codicil was intended to make disposition of his entire estate^ only in the event stated in the first clause of the will, that she should die before him, or that they should be lost together at sea ; and that the last codicil is contingent upon that condition which has not happened, and that the wife, having survived the testator, is entitled to the property; and the other provisions of the will, disposing of the prop*131erty upon the contingency above stated, and the two codicils, are inoperative.
The will and two codicils having been duly proved, should be admitted to probate, and the decree contain the construction and effect of the will and codicils, as above adjudged.
Decreed accordingly.